           Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 1 of 37




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                  )
         PLAINTIFF,                        )
                                           )
v.                                         ) Case No: 00-CR-40104-01-RDR
                                           )
WILLIAM LEONARD PICKARD,                   )
         Defendant,                        )

DEFENDANT’S REPLY TO GOVERNMENT’S RESPONSE (DOC. 855) TO
    MOTION TO REDUCE SENTENCE PURSUANT TO 18 U.S.C.
                      §3582(c)(1)(A)

       COMES NOW, Defendant, William Leonard Pickard, by and through his

counsel - Wendie C. Miller, and in support of “DEFENDANT’S REPLY TO

THE GOVERNMENT’S RESPONSE (Doc. 855)...,” informs the court as

follows:

Extraordinary and Compelling: Defendant’s Prediction of the Fentanyl
Epidemic and His Policy Recommendations for Prevention

“Compassionate Release Matters” (fn 1)

       At the outset of this reply, it may be noted that Defendant has advised

counsel that he is very appreciative of the United States description of his pre and

post conviction research efforts as “praiseworthy.”



       1
               Judge Breyer, one of the two active members of the Sentencing Commission, in
United States v. Osorto, 3:19-CR-00381-CRB (N.D. Cal. May 11, 2020) (Order, Doc. 210).

                                              1
       Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 2 of 37




      That said, the Government response overall is more notable for what it does

not contest than what it does. For example, it does not dispute any and all of

Defendant’s facts and exhibits regarding his prediction and recommendations for

prevention of the fentanyl epidemic. (Defendant’s Motion, Doc. 849, p. 5-20, pgr.

1-37). Specifically, the Government does not dispute the following:

      1.    His detailed warnings in the 2003 trial (p. 7-9, pgr. 2-7) (“We have a

            serious problem.”);

      2.    The many trial exhibits of overheads (p. 7-9, pgr. 3-6);

      3.    The 110-page Fentanyl Proposal briefing book (Motion, Id., Ex. 2

            containing trial testimony);

      4.    The sequence of events nationally prior to and after trial regrading the

            fentanyl epidemic and the extent of fentanyl-related deaths (p. 9-13,

            pgr. 8-18; p. 19, pgr. 31-33);

      5.    RAND corroboration of his 1996 and 2003 proposals for early

            detection and prevention, and precursor control of “NPP and 4-

            ANPP”, later independently included in “federal law 21 C.F.R. Part

            1310 (2007), 21 C.F.R. Part 1310 (2008)” and only in 2017 “subject

            to U.N. drug conventions” (p. 16-17, pgr. 24.a-I);

      6.    His 1996-2003 proposal to establish the Fentanyl Signature Profiling

                                           2
       Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 3 of 37




             Program (FSPP) (p. 17-18, pgr. 25-28);

      7.     The application of his recommendations to New Psychoactive

             Substances (NPS) (p. 18-19, pgr. 29-30);

      8.     The RAND 2019 book “the Future of Fentanyl and Other Synthetic

             Opioids” and citing Defendant’s recommendations eleven (11)

             instances (Motion, Ex. 4);

      9.     The proliferation of the epidemic in 2020 (p. 19, pgr. 31-33);

      10.    Defendant’s continuing assistance to RAND analysis, law faculty,

             drug policy researchers and others with equity in the opioid crisis (p.

             20, pgr. 34-35).

      Most importantly, the Government does not dispute the Summation: “Had

Mr. Pickard’s 1996-2003 control policies been established, precursor stockpiling

by illicit labs likely would have been severely curtailed, reducing the death rate

significantly and potentially saving thousands of lives.” (p. 20, pgr. 36). Nor does

it dispute that “Mr. Pickard has made a significant contribution to society.” (P. 20,

pgr. 37).

The Court Has Authority to Determine What Constitutes Extraordinary and
Compelling Reasons.

      Rather, even in light of all the foregoing, the Government suggests yet again



                                          3
       Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 4 of 37




that this Court does not have authority to “find, independent of any motion,

determination or recommendation by the BOP Director that extraordinary and

compelling reasons exist based on circumstances other than those set forth in

U.S.S.G. 1B1.13, Cmt. N.1 (A)-(C)” and “the FSA does not extend as far as these

courts have found.” (Citing United States v. Redd, No. 1:97-CR-00006-AJT (E.D.

Va., March 16, 2020) (collecting cases). (Response, at 14).

      However, the Court long has ruled that courts do have authority. As the

Government admits (Response, fn. 11) “To be sure, in the case of United States v.

O’Bryan, No. 96-10076-03-JTM, 2020 WL 869475 (D. Kan. February 21, 2020),

this Court found consistent with other courts the authority to reduce a sentence for

compelling reasons under the FSA.” (and see United States v. Perez, 2020 WL

1180719 (No. 88-10094-1-JTM) (D. Kan. March 11, 2020) (“As a majority of

courts have concluded, this court concludes it has the authority to exercise the

same discretion as the BOP does when weighing a request for compassionate

release.”) The Court also exercised its authority in United States v. Davis, 2020

U.S. Dist. LEXIS 98893 (No. 03-10157-1-JTM) (D. Kan. June 5, 2020); United

States v. Rodarmel, 15-CR-10105-JTM (June 1, 2020); United States v. McGill,

16-CR-10082-JTM (D. Kan. June 11, 2020); United States v. Machuca-Quintara,

6:12-CR-10085-JTM (D. Kan. June 8, 2020) and in other cases.

                                         4
       Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 5 of 37




      In sum, the Government’s boilerplate assertion is unavailing.

The Government Has Not Defined Any Non-Medical Reasons for Sentence
Reduction.

      While noting twice that Mr. Pickard’s pre and post-conviction efforts on the

fentanyl epidemic are “praiseworthy” (Response, 17-18), the Government asserts

they do not “establish a non-medical reason for early release from a life sentence.”

(Id.). Yet, the Government fails to explain what - in its view - may constitute an

adequate non-medical reason, nor does it provide any examples. Indeed, the

Government cannot propose any such non-medical reasons, given its insistence

that courts lack the authority, and in any event that courts must be limited to the

facts and circumstances “set forth in U.S.S.G. 1B1.13 Cmt. N.1 (A) - (C).” (Id.)

      In contrast, this Court previously has held that the “catchall” provision in

Application N.1(d) can apply. See O’Bryan, Id. (Regarding sentencing disparity,

in combination with other circumstances such as rehabilitative progress and good

behavior). Here, Defendant initially proposes that his recognized efforts to

anticipate and prevent the fentanyl epidemic, standing alone, constitute an

extraordinary and compelling non-medical reason under N.1(d).

Courts Have Concluded N.1(D) Has Broad Application.

      The Redd Court observed that the U.S.S.G. “Pronouncements do not define


                                          5
       Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 6 of 37




the universe of considerations” (Id.). Congress and the Sentencing Commission

set no limitation on what may be considered extraordinary (while noting

rehabilitation alone is insufficient).

      Courts have concluded that there are no restrictions on what circumstances

may qualify. “The statute itself does not place any restrictions on what

extraordinary and compelling reasons ‘might warrant sentence reduction.’”

(United States v. Conrado Cantu, 423 F. Supp. 3d 345, 2019 WL 2498923 (S.D.

Texas, June 17, 2019) (citing Crowe v. United States, 430 F. App’x. 484, 485 (6th

Cir. 2011) , and Deluca v. Lariva, 586 F. App’x. 239, 241 (7th Cir. 2014) (noting

the “list is non-exhaustive”). The majority of district courts have now determined

that “a vast variety of circumstances” may be considered extraordinary and

compelling. (See United States v. Maumau, No. 2:08-CR-758-TC-11, 2020 WL

806121 (D. Utah, Feb. 18, 2020) (collecting cases).

      Examples of non-medical reasons currently are rare, however. “Meaningful

use of time” involving personal achievement was a basis (together with other

reasons) cited in United States v. Walker, 1:11-CR-00270, 2019 WL 5268752

(N.D. Ohio, Oct. 17, 2019), wherein the Defendant published a well-received book

(Id. Order, Doc. 75 at 4-5). Mr. Pickard reasonably meets the “meaningful use of

time” standard in Walker.

                                         6
       Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 7 of 37




      The Court may also consider Mr. Pickard’s efforts as an “exceptional

degree” of rehabilitation. (United States v. Cantu-Rivera, No. H-89-204, 2019 WL

2578272 (S.D. Texas, June 24, 2019) (see also United States v. Millan, 91-CR-

00685(LAP), 2020 U.S. Dist. LEXIS 59955 (S.D.N.Y. April 6, 2020) (Id., Order,

Doc. 1080, noting exceptional rehabilitation in combination with letters of

support). However, Defendant suggests that this proceeding provides an

opportunity to advance the Walker standard, and public policy, by concluding that

the opioid efforts, standing alone, are extraordinary and compelling under N.1 (D).

Defendant Presents An Individualized, Extraordinary And Compelling
Reason for Relief Under N.1(D).

      Here, as a matter of first-impression, the Court may establish that a

substantive, recognized contribution to society can be extraordinary and

compelling, in that accomplishments by inmates outside the BOP programs are not

often seen. Mr. Pickard proposed that societal contributions could be a factor in

prison and sentencing reform in a September 27, 2012 monograph for a Yale Law

Journal prison writing project titled “Schelling’s Rule: How to Have Safer Prisons

and Less Recidivism.” (Ex. 1). Well in advance of the FSA, “Schelling’s Rule”

(provided to the Warden and SIA of U.S. P. Tucson, Yale, and published online)

contained numerous proposals including “Sentence Reductions for Ideas



                                         7
       Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 8 of 37




Benefitting Government and Society” and explaining:

      “Incentives can be provided in the form of sentence reductions for
      developing new approaches to prison, gangs or community problems...the
      BOP Director has personal authority to reduce sentences on various
      grounds. This authority is underused but can be employed to encourage
      inmates to contribute actionable ideas and programs benefitting society. The
      BOP’s authority could grant reductions for exceptional rehabilitation or
      educational accomplishments. Many prisoners now mired in hopeless
      pursuits would become actively engaged and goal-directed toward positive
      outcomes.”

      The Court’s inclusion of significant contributions to society would be in

agreement with the 2018 enactment of the FSA, which now provides incentives of

“Time Credits” for unspecified “productive activities.” Establishing a high

standard for exceptional achievement under N.1(D) hardly would result in

wholesale prisoner releases (one of the concerns with the COVID-19 pandemic,

See Davis, Id., et. seq.) But it would stimulate greater effort by many inmates to

use their time wisely and to engage with and contribute to society-at-large. A non-

medical reason of accomplishment would encourage meaningful pursuits for

prisoners, and would be notably in accord with the decisions in Walker, Cantu-

Rivera, and Millan, but most importantly reflect Congressional intent in the FSA.

      In a Topeka courtroom in 2003, Mr. Pickard testified for two days on his

warnings and recommendations on a then-arcane drug, entering documents into

the public record over Government objections, and arguably at considerable costs

                                          8
       Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 9 of 37




to his credibility and defense. The Court and jury could not have anticipated that

his testimony accurately foretold an event that more than a decade later would be

described by the Attorney General as “the deadliest drug crisis in American

history” and resulting in more deaths than “World War One and Two combined.”

(Motion, p. 12, pgr. 15-16).

      Sixteen years after trial, the RAND book - containing discussions of Mr.

Pickard’s recommendations - is widely disseminated and read by regulators,

officials and decision-makers ranging from Congress to the National Institutes of

Health, National Institute on Drug Abuse, Office of National Drug Control Policy

and the Centers for Disease Control and Prevention, in addition to many foreign

governments, the World Health Organization, the United Nations Office of Drugs

and Crime, and the European Monitoring Center for Drugs and Drug Addiction

(Ex. 4, RAND, at v-vi, xxxi-xxxii).

      All related Court records and exhibits - and RAND documents,

correspondence and emails - are considered of “historical significance” to scholars

concerned with the opioid crisis (Ex. 2). Purdue University is housing these

records in perpetuity in its Special Collections at the Gordon Archive for

Psychoactive Substances Research, where they will be indexed online and the

originals made available at Purdue to the research community. (Id.).

                                         9
      Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 10 of 37




      The Court is respectfully requested to consider these inmate activities as

extraordinary and compelling under Application N.1(D).

Extraordinary and Compelling: Age.

      The Age of Defendant: Note discussion in Defendant’s Motion is Included

Here as if fully restated (Motion, Doc. 849, p. 20-24).

The Government Applied An Incorrect Standard.

      Remarkably, the Government, in its Response, while expanding in detail on

the Medical Condition Note U.S.S.G. 1B1.13, Cmt. N.1(A), fails to address the

Age of Defendant Note U.S.S.G. 1B1.13 Cmt. N.1(B) (hereafter “N.1(B)”) as

applied to Mr. Pickard (Response, Doc. 853, p. 9-10). The Government’s sole

mention of N.1(B) is a generalized passing reference: “defendant’s age and family

circumstances U.S.S.G. 1B1.13, Cmt. N.1(B)-(C)” (Id. at 9). All of the

Government’s arguments and cases cited involve only No.1(A), the Medical

Condition Note. Defendant’s Motion, after reviewing the text of both Notes,

clearly defines the two:

      “However, Mr. Pickard asserts only subdivision (B) Age of the Defendant.
      Indeed, at the age of 74 and with almost 20 years of incarceration he is
      considerably beyond the requirements of (B)(I) “65 years of age” and (B)
      (iii) “ten years” (of imprisonment). Thus, subsection (b)(ii) is the remaining
      factor (“experiencing a serious deterioration of physical or mental health
      because of the aging process”). (Motion, at 22).”


                                         10
       Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 11 of 37




      The Government did not address any of the three criteria of the Age of

Defendant Note N.1(B)(i)-(iii). Rather, it applied only an incorrect standard, in

this instance the Medical Condition Note N.1 (A). In applying the wrong

standard, an failing to consider the declarations of Dr. Baston and Dr. McNalley

(Motion, Ex. 5-6), the Government has effectively conceded the issue.

      The decision in United States v. Ebbers, (S4) 02-CR-1144-3(VEC), 432 F.

Supp. 3d 421, 2020 U.S. Dist. LEXIS 3746 (S.D.N.Y. January 8, 2020)

distinguishes between the two Notes. For clarity in the ensuing discussion, it is

restated here:

      “Whether a defendant is experiencing ‘a serious deterioration of physical or
      mental health because of the aging process,’ a criterion that is part of the
      Age of Defendant Note, is a fact-intensive analysis. But comparing the two
      notes reveals that a defendant need not have lost all ability to self-care or be
      suffering from a terminal illness to qualify for relief under the Age of
      Defendant Note.

      The medical condition phrase in the Age of Defendant Note is almost
      identical to a similar phrase in the Medical Condition Note, except that the
      Medical Condition Note indicates the additional requirement that the
      defendant’s deteriorating health must ‘substantially diminish the ability of
      the defendant to provide self-care.’ Because the Age of Defendant Note
      does not mention self-care, a substantially diminished ability of the
      defendant to provide self-care is impliedly not required when the defendant
      is relying upon his age as the basis for requested relief.

      The Medical Condition Note, which controls health-based compassionate
      release requests for younger defendants, highlights ‘terminal illness’ and
      ‘serious (conditions...impairments)’ including diseases with ‘an end of life

                                         11
      Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 12 of 37




      trajectory.’ The Age of Defendant Note does not require a health condition
      to reach these extremes for qualifying an older defendant for a sentence
      reduction, but it does, at least, require the age related deterioration to be
      ‘serious.’

      From these differences, two standards become apparent. The Medical
      Condition Note applies to a defendant younger than 65 who has a specific
      life-ending or debilitating illness with a predictable, dire, short-term
      prognosis. The Age of Defendant Note applies senior-citizen defendants
      who have already spent over ten years in prison and whose physical and
      cognitive deterioration has impaired basic human function without regard to
      whether these conditions, other than aging, are terminal.”

      Because Mr. Pickard is 74 years of age and has served 20 years, he need not

“reach these extremes” and show an inability to self-care (Ebbers, Id.).

Nevertheless, the Government persists in its Response in applying the wrong

standard, requiring a “serious medical or physical condition...that substantially

diminishes the ability of the defendant to provide self-care within the environment

of a correctional facility and from which he is not expected to recover. U.S.S.G.

1B1.13, Cmt. N.1(A).” (Response, at 10). In the recent matter of United States v.

Lynn, 89-0072-WS, 2020 U.S. Dist. LEXIS 103670 (S.D. Ala. June 15, 2020), the

Government used the same phrase in also failing to address N.1(B) and similarly

confusing the notes. As in Ebbers, the Lynn court distinguished between the two

Notes; first observing that “for an inmate of any age” N.1(A) requires deterioration

“because of the aging process that substantially diminishes the ability of the



                                         12
       Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 13 of 37




defendant to self-care,” then stating:

      “This shows at least two things. First, the Sentencing Commission knew how
      to express a diminished-ability-to-function requirement, so that the absence
      of corresponding language from Application Note (B) must be viewed as
      purposeful rejection of any such requirement.

      Second, were the government view accepted, it would be more difficult for
      an elderly inmate to be released due to the aging process than for a young
      inmate. This is because, while both would have to show deteriorating health
      due to the aging process that substantially diminishes ability to function in a
      prison environment, only the elderly inmate would also have to show (1)
      that the deterioration was serious, and (2) that he had served 10 years or
      75% of his sentence. It cannot be easily imagined that the Sentencing
      Commission intended it to be easier for the young to obtain compassionate
      release due to aging than the old.” (Lynn, Id.).

The Government Attempts to Add Criteria to the U.S.S.G.

      As in Ebbers, and Lynn, the Government again attempts to add a criterion of

inability to self-care to a defendant’s assertion of the Age of Defendant N.1(B)

(Response, at 10), even though prior courts have rejected the effort. The

Government here, while agreeing that Mr. Pickard “appears to suffer from

hypertension and chronic kidney disease” (Id, at 19), now also tries to impose the

additional criteria of “pulmonary hypertension” and “dialysis” (Id. at 19). Yet, the

Age of Defendant N.1(B) contains no such requirement or language. (See United

States v. DeBartolo, 14-016-WES, 2020 U.S. Dist. LEXIS 102335 (D. R.I. June

10, 2020) where the Court disagreed with the same Government assertion.



                                         13
      Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 14 of 37




      In its Response, (Id. at 19), it also proposes that a defendant’s condition

must be of “substantial severity and irremediable,” another requirement that does

not appear in No.1(B). Of the cases the Government cites containing this phrase,

all involved - due to lesser age or time served - only the Medical Condition Note

No.1(A). For example, in United States v. Lisi, 15-CR-00457, 2020 U.S. Dist.

LEXIS 31127 (S.D.N.Y., Feb. 24, 2020), “completely disabled” was a referenced

condition (Id. at 9). The Court in Ebbers explained that physical conditions under

No.1(B) “need not reach these extremes.”

Defendants Comorbidities and Mortality.

      The Ebbers Court observed that a defendant’s condition “does, at least, have

to be ‘serious.’” (Ebbers, Id., and See No.1(B)(ii). “Serious” is defined as “having

important or possibly dangerous consequences.” (Merriam-Webster’s Collegiate

Dictionary, 10th Ed.). Mr. Pickard’s irreversible kidney disease has the important

or possibly dangerous consequences of stroke, heart attach, end-stage renal

disease, and death.

      In Lynn, where the Defendant was 65 years of age, the Court stated “the

expert also notes that the defendant’s chronic kidney disease is more severe than is

typical of septuagenarians and that it has the risk of cardiovascular events such as

heart attacks. The government does not challenge this evidence.” Mr. Pickard’s

                                         14
       Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 15 of 37




chronic kidney disease is more advanced (Stage 3.b) than the defendant in Lynn

(Lynn, citing “Stage 3" - Moderate and “up from Stage 2"), and he is a

septuagenarian - thus reasonably at greater risk. The National Institute of Diabetes

and Digestive and Kidney Diseases also confirms that “kidney disease increases

the risk of heart attack or stroke...each year kidney disease kills more people than

breast or prostate cancer.” (fn 2).

       The mortality rates are striking. Mortality for patients with chronic kidney

disease (in 2009) were 56% greater than those without chronic kidney

disease...hospitalization rates among chronic kidney disease patients are 3-5 times

higher.” (fn 3). The World Journal of Nephrology states “progression to end-stage

renal disease is inevitable” and “the hazard ratio for death” in chronic kidney

disease stage 3B indicates the “serious” impact of “chronic kidney disease

cardiovascular events” (fn 4). “Stage 3A and 3B marks the full-blown kidney

disease.” (fn 5).



       2
              https://www.niddk.nih.gov/healthinformation/health-statistics/kidney disease
       3
              “Chronic Kidney Disease” P. Agora M.D., V. Batuman M.D.,
              https//emedicine.medscape.com/Article 1 238798-overview #A6
       4
              World J. Nephrol, 2016 May 6, 5 (3), 258-273, doi: 10.5527/WJN.V5.1.13.258
       5
              “End-Stage Renal Disease Life Expectancy” https:/nephcure.org/2019/end-stage-
              renal-disease-life-expectancy (Sep. 2, 2019). B. Landry

                                             15
       Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 16 of 37




Failure to Address the Expert Declarations

       Importantly, the Government failed to refute, refer to, or even mention the

expert declarations of Dr. Cameron Baston, M.D., Assistant Professor of Medicine

at the University of Pennsylvania School of Medicine and Director of Clinical

Care Education for the Hospital of the University of Pennsylvania (Motion, Ex. 5).

Further, the Government did not contest the declaration of Dr. Thomas McNalley,

M.D., Clinical Fellow and Associate Professor at the University of California, San

Francisco and the University of Washington. (Motion, Ex. 6).

       Dr. Baston stated, “The patient has stage 3 kidney disease, iron deficiency

anemia, and pre-diabetes,” and noting “hypertension.” (Doc. 849-5, p. 3, pgr. 15).

“Chronic kidney disease is a marker of cumulative damage to Mr. Pickard’s

kidneys, and is staged from 1-5. He is currently at Stage 3B, putting him at highly

increased risk for acute kidney injury with life-threatening consequences were his

kidneys to be exposed to another incident, such as severe infection.” (Id., p. 3, pgr

17).

       Dr. Baston states of Defendant’s immuno suppression “chronic kidney

disease results in suppression of the immune system through multiple pathways,

and has been associated with an increased risk of developing pneumonia from all

causes (Chou, et al., Medicine 2014) and a 14-16 fold increased risk in mortality

                                         16
       Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 17 of 37




(Sarnak Chest 2001) (Id. P. 3, pgr. 17).

       Dr. Baston also observes “detention facilities, including jails, prisons, and

other closed settings, have long been known to be associated with high

transmission probabilities for infectious diseases, including tuberculosis, multi-

drug resistant tuberculosis, MRSA (methicillin resistant staph aureus), and viral

hepatitis.” (Id., p. 2, pgr. 12).

       Most importantly, the Government does not dispute Dr. Baston’s

assessment: “Independently of contracting COVID-19 Mr. Pickard is experiencing

a serious deterioration in physical health because of the aging process.” (Id., p. 3,

pgr. 24).

       In a detailed discussion, Dr. McNalley concurs with Dr. Baston (“I agree

with Dr. Baston’s assessments and recommendations. I have also confirmed these

diagnoses through review of his medical records.”) (Id.).

       In accord with the diagnoses of Dr. Baston and Dr. McNalley, Defendant’s

conditions meets the three criteria of the Age of Defendant - Note N.1(B).

Under the U.S.S.G. Less of a Showing is Required With Advancing Age and
Time-Served.

       Although Mr. Pickard meets all three criteria of the Age of Defendant -Note

N.1 (B)(i)-(iii), it is observed that less of a showing of health issues is



                                           17
      Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 18 of 37




required by the Sentencing Commission with advancing age and time served. For

example:

      (1)   The Medical Condition Note N.1(A), for younger defendants with

            less time served, requires conditions of far greater severity than the

            Age of Defendant Note N.1(B). Were the requirements of equal

            severity, the Age of Defendant Note would be superfluous.

      (2)   At the age of 65, with 10 years served, the standard lessens

            significantly, requiring an undefined condition related to the aging

            process that “does at least, have to be ‘serious.’” (Ebbers, Id.)

      (3)   This lessening of health conditions continues through age 70 and 30

            years served, whereupon a defendant need not show any medical

            condition whatsoever. (See 18 U.S.C. §3582(c)(1)(A)(ii), and see

            United States v. Perez, No. 88-10094 (D. Kansas, March 10, 2020)

            where a medical condition was neither asserted nor required.

      (4)   In light of the Sentencing Commission’s progressive inclusion of the

            factors of age and time served, and its lessening of a showing of

            health issues until none is required, Defendant suggests that with

            increasing age past 65, and increasing time-served past 10 years (the

            minimums in N.1(B)), an even lesser showing is necessary than that

                                        18
      Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 19 of 37




            for a 65-year-old defendant who has served 10 years. The factors of

            age and time-served then become of increasing relevance until a

            showing of health issues is no longer relevant.

      While Mr. Pickard, at age 74 with 20 years served and medical issues of

consequence, meets all of the criteria of the Age of Defendant Note N.1(B).

However, the observation above (pgr. 4, supra), may be considered pertinent in

this and other proceedings.

The Age of Defendant Note Applies to Few Incarcerated Individuals.

      Compassionate release petitions asserting the Age of Defendant Note

N.1(B) are uncommon relative to N.1(A), so that a ruling favorable to Defendant

on this ground will affect few inmates. According to BOP, the median age of

prisoners is 36, which is 38 years younger than Mr. Pickard. (fn 6). Those over the

age of 65 comprise only 2.8% of inmates (Id.). Of these, the number with Stage

3B chronic kidney disease, immuno suppression and hypertension, and who have

served 20 years, is even smaller. The BOP website does not publish statistics for

inmates, like Mr. Pickard, who are 74 or older.

      In sum, the Court is requested to determine that Defendant meets all three

criteria of the Age of Defendant Note N.1(B).


      6
            https://www.bop.gov/about/statistics/statistics_inmate_age.JSP (April 11, 2020).

                                           19
       Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 20 of 37




Extraordinary and Compelling: COVID-19.

Background

      In its Response, the Government expands in detail on the effectiveness of

BOP’s Action Plan, making essentially the same assertions it did on March 20,

2020 in a letter to the Court in United States v Millan, 91-CR-00685 (LAP) 2020

U.S. Dist. LEXIS 59955 (S.D.N.Y., April 6, 2020) (See Millan, Id., Government

Response, Doc. 1058). The Government’s assurances to the court in Millan are

instructive:

      (1)      “[T]here are currently no reported cases of COVID-19 affecting any

               inmate in a facility operated by BOP.”

      (2)      “BOP is well-prepared to handle the risks posed by the coronavirus/

               COVID-19, as well as other infectious diseases, and other medica

               problems of inmates.”

      (3)      “Given that there are no reported cases of COVID-19 infection in an

               inmate housed in any BOP facility, and no persons (inmates, staff,

               attorneys) will be admitted to these facilities without being screened

               for symptoms and risk of infections, the risk that Defendant himself,

               or another housed at Defendant’s institution will be infected simply

               as a result of ongoing detention is minimal and entirely manageable,

                                           20
         Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 21 of 37




               and the Court should not countenance Defendant’s claims to the

               contrary.” (Id.)

         Eleven (11) days later, the Court in United States v. Rodriguez, No. 03-271,

2020 U.S. Dist. LEXIS 1627331 (E.D. Pa., April 1, 2020) stated, “BOP’s

containment measures have already proven insufficient [The BOP reported cases

are growing rapidly and almost certainly underestimate the true numbers of

infections]. The questions of whether the Government can protect inmates from

COVID-19 is being answered everyday, as outbreaks appear in new facilities.”

(Id.).

COVID-19 In the BOP

         On April 3, 2020, less than two weeks after the Government’s

pronouncements in Millan, Attorney General Barr declared emergency conditions

in federal prisons, urging BOP to move vulnerable inmates out of affected

institutions. Even with a BOP-wide lockdown since April 1, 2020, the pandemic

has spread to more than 70 facilities. The Government, in its Response admitted

that on June 22, 2020: “there are 1,338 federal inmates and 169 BOP staff who

have confirmed positive test results for COVID-19 nationwide. Currently, 4,953

inmates and 516 staff have recovered. There have been 86 inmate deaths and 1

Bop staff member death attributed to COVID-19 disease.” (Id.).

                                          21
       Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 22 of 37




      The figures, in which most inmates appear to “recover” - excluding those

who died - are misleading. (fn 7). The true medical outcomes are not binary, i.e.,

either “recovered” or dead. As the CDC states, nearly 20% of all infections are

“severe,” or “critical (respiratory failure, shock, or multi organ system

dysfunction).” (fn 8). The BOP includes as “recovered” those who have not died,

those who survived severe illness, hospitalization, intubation and ventilation for

weeks, and those who have permanent organ damage (lung, heart, kidney). These

20%, according to the BOP website and the Government’s Response, are

“recovered.”

      The more accurate and revealing estimate is derived from the total of known

infections, both current and “recovered;” then application of the CDC percentage

for “severe,” or “critical.” Over 7,000 individuals across more than 70 BOP

facilities have been or are infectious, with unreported rates of disability. By June

26, 2020 - 4 days after the Government’s Response - inmate deaths increased to




      7
               See Judge Breyer’s Order in United States v. Trent, 3:16-CR-00178-CRB (N.D.
               Cal. April 8, 2020) (“The true number of infected individuals in the federal prison
               system is vastly greater than the number reported by BOP.”) (Id., Doc. 105).
      8
               CDC “Interim Clinical Guidance for Management of Patients with Confirmed
               Coronavirus Disease (COVID-19)” (See “Illness Severity”)
               https://www.cdc.gov/coronavirus/2019-ncov/hcp/clinical-guidance-management-
               patients.html

                                               22
       Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 23 of 37




89. (fn 9).

Defendant’s Facility Has COVID-19 Infections.

       During the nationwide BOP lockdown, the Warden of United States Prison

Tucson confirmed on June 29, 2020 that “several” Federal Correctional Center

staff members have been diagnosed with COVID-19. (fn 10). (Ex. 14).

       Counsel is advised by Defendant that since the nation-wide lockdown, BOP

has never tested him for COVID-19, nor taken his temperature, nor screened or

interviewed him for COVID-19. Inmates are still transferred between units,

against CDC guidelines, and inmate orderlies continue to prepare institutional

food, mingling with staff.

       The prolonged and indefinite lockdown itself is debilitating, with “lack of

sunlight, activity, and only re-circulated air to breathe,” posing additional

concerns to the elderly and those with medical conditions. In the absence of any

effective vaccine, COVID-19 likely will become epidemic in prisons, with lethal

outcomes to those of advanced age.

       United States Prison staff continue to freely circulate in the Arizona

community, now considered as a region of greatest concern for COVID-19

       9
              https://www.bop.gov/coronavirus (scroll down to the COVID-19 Cases Section,
              then click on “Full Breakdown and Additional Details”).
       10
              Memorandum of June 29, 2020 to Inmate Population.

                                            23
       Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 24 of 37




infections (fn 11) with one of the largest “second wave” outbreaks, 90% of ICU

beds are filled and 25% of those tested are positive (fn 12) (see DeBartolo (Id.),

where a factor was “the rate of infection [within the greater community].”)

Distinguishing Defendants During Outbreaks.

      In this instance where COVID-19 has entered the facility, guidance is

provided by the Court’s recent decisions in Rodarmel (Id.), Davis (Id.), Machuca-

Quintana (Id.) And McGill (Id.) (noting, generally, United States v. Seymon, 11-

CR-10040, 2020 WL 2468762 at *4 (C.D. Ill. May 13, 2020), (“The Court does

not seek to minimize the risks that COVID-19 poses to inmates in the BOP...but

the mere presence of COVID-19 in a particular prison cannot justify

compassionate release, if it could, every inmate in that prison could obtain

release.”).

      Age has been a primary factor considered by the Court. Rodarmel was “not

of advanced age” (43), Davis was “relatively young” (49), Machuca-Quintana was

52, McGill was 38 (fn 13). Thus, all defendants were considered under the Medical
      11
              https://en.wikipedia.org/wiki/cov-19_pandeic_in_Arizona
      12
              ABC News, July 3, 2020, and see as early as June 16, 2020 the Arizona “second
              wave” at http://www.kuld.com/2020/06/16/southern-arizona-hospitals-
              approaching-icu-bed-capacity-covid (“ICUs are full”). See also June 23, 2003
              article on Arizona State Prisons “Arizona Reports More than 1,100 Coronavirus
              Cases Behind Bars” https://www.latimes.com/world-nation/story/2020-06-
              23/hundreds-coronavirus-cases-arizona-jails-prisons
      13
              See https://bop.gov Inmate Locator, giving age.

                                             24
       Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 25 of 37




Condition Note N.1(A), not the Age of Defendant Note N.1(B) (discussed, supra),

and were required to show an inability to “self-care” in a correctional setting.

      Davis and McGill failed to show a “specific danger” in their institutions,

e.g. active infections. Even so, the presence of infections, without more, was

deemed insufficient in Machuca-Quintana.

      Additional factors weighed by the Court, other than the presence (or not) of

COVID-19, included time served. Machuca-Quintana had been “in custody less

than a year,” Rodarmel, “not yet three years.” Rehabilitation was also considered.

Rodarmel had “not demonstrated substantial rehabilitative efforts” while Davis

also “did not cite any extraordinary rehabilitative efforts.”

      Mr. Pickard is easily distinguished from these cases. At 74, he is of

“advanced age” and he has served 20 years, thus exceeding the age and time-

served requirements of the Age of Defendant Note N.1(B). “Independently of

contracting COVID-19, Mr. Pickard is experiencing a serious deterioration in

physical health because of the aging process.” (Dr. Baston, Defendant’s Motion,

Ex. 5, p. 3, pgr. 24) (see also Dr. McNalley, Id., Ex. 6, p. 1-3, concurring).

      Defendant therefore relies on the declarations of Drs. Baston and McNalley

concerning the exceptionally heightened risk of Mr. Pickard contracting COVID-

19 in a prison environment, and the greatly increased risk of death or disability

                                          25
      Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 26 of 37




due to his multiple comorbidities. (fn 14). He is able to seek more responsive and

aggressive treatment, including renal specialists, MRI, ultrasound, and diet at St.

Vincent’s Hospital (see family letter, Defendant’s Motion, 849-14).

A Current Review of Applicable Factors from 18 U.S.C. §3553(a) Supports A
Sentence Reduction.

Sentence Disparity and the FSA.

      In its Response, the Government did not address Defendant’s contention

that the FSA may be considered in this instance:

      “Congress’s dramatic reduction of penalties under the FSA is applicable
      here. Life sentences were eliminated in FSA Sec. 401 “Reduce and Restrict
      Enhanced Sentencing for Prior Drug Felonies” and mandatory minimums
      were changed under 21 U.S.C. §841(b)(1)(A)(viii), FSA, Pub. L. No. 115-
      391, Sec. 401 (a)(2)(A)(ii). A sentencing disparity may exist therefrom,
      with similar rationale as the §924(C) matter in United States v. Redd, 2020
      WL 1248493 (E.D. Va. March 16, 2020) (noting the sentence was “much
      longer than what Congress now deemed an adequate punishment”
      (Defendant’s Motion, Doc. 849, at p. 31-32).

      Defendant was sentenced under the mandatory minimum, not the then-

mandatory Guidelines or the §3553(a) factors. (Id. at p. 31). However,

Defendant’s first prior, a lesser state charge, was almost half-a-century ago - 42


      14
             In Davis and McGill, defendants lesser medical issues were considered “well-
             controlled.” Mr. Pickard’s Stage 3B renal disease is progressive, not
             controllable. His hypertension is not yet managed to the level advised in Stage 3B
             Chronic Kidney Disease (i.e., less than 130/90 b.p.). BOP has taken his blood
             pressure only once. Further, CDC does not suggest that any medications lower
             the risk of COVID.

                                             26
       Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 27 of 37




years in the past (fn 15). Were Defendant sentenced today, the 1978 matter would

not apply, so that his mandatory minimum would be 15 years. Defendant has

already served 20 years. In United States v. O’Bryan, No. 96-10076-03-JTM,

2020 WL 869475 (D. Kan. Feb. 21, 2020), this Court observed with regard to the

non-retroactivity of the FSA, “it does not mean that the Court may not or should

not consider the effect of a radically changed sentence for purposes of applying

§3582(c)(1)(A).”

      As in O’Bryan (Id.), the Government here “offers no rejoinder to the prison

record evidence submitted by Defendant indicating rehabilitative progress and

favorable behavior. The Government has not shown that additional imprisonment

will serve the interests of deterrence, or is necessary to protect the public.”

      Similarly, as in United States v. Perez, 88-10094-1 (D. Kan., March 10,

2020), “the United States does not contest Defendant’s statements concerning his

efforts at rehabilitation in prison, nor does it argue he would pose a risk to public

safety if he was immediately released.” (Id.).

      As it did in O’Bryan and Perez, the Government does not suggest

Defendant poses any risk to society, nor does it indicate a longer sentence would



      15
             See County of San Mateo, California, March 21, 1978, Court No. C-7810, with a
             sentence of 12 months in jail, 6 months suspended, paroled after several months.

                                            27
      Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 28 of 37




act as a deterrence. The Government does not refute Mr. Pickard’s exemplary

prison record, his non-violence, his many rehabilitative actions, or his close

community and family ties. (Defendant’s Motion, p. 32-40).

      Rather, the Government argues only of “the need for a sentence to provide

just punishment, promote respect for the law, and reflect the seriousness of the

offense.” (Response, p. 21). (fn 16). With regard to respect for the law, Congress

has responded to public and legislative concerns over harsh and lengthy sentences

for non-violent drug offenses, by amending Guidelines (fn 17) and enacting the

FSA and CARES Act to lessen severe sentences. It has eliminated life sentences,

resulting in many instances in a “radically changed sentence” (O’Bryan, Id.), and

drastically reduced mandatory minimums for prior offenses. Thus, Congress itself

determined that just punishment did not include the severity of pre-FSA law, and

concluded that respect for the law would be enhanced - not reduced - by reducing

sentences.

Sentencing Disparity with Defendants in Prior Cases


      16
             The cases upon which the Government relies (Response, 21-23) involve heinous
             financial frauds, arson with 4 deaths, and murder, and are not applicable here.
             Defendant is non-violent, with no fines or restitution. The cases cited appear not
             to have Mr. Pickard’s strong letters of support - exceptional rehabilitation, and
             declarations by physicians.
      17
             See, e.g., Amendment 782, revising Drug Quantity Tables, U.S.S.G. §2D.11,
             reducing base offense level for all drugs even before the FSA.

                                             28
         Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 29 of 37




         As it has in many similar prior cases, the Government in its Response

overestimates the quantities alleged. (Response, p. 21, and fn 13 therein) (see also

fn 18 and fn 19 infra).

         Mr. Pickard has served a far longer sentence than defendants in similar prior

cases of much larger scale. (fn 20). Although the Government made the same

claims in those earlier cases, defendants served an average of two to five years

(Id.).

         Mr. Pickard’s decades-old non-violent offense does not compare to several


         18
               While the Government points to a DEA website (Response, fn. 13), stating “41.3
               kilograms” was seized, these figures included the weight of inert liquids,
               described by DEA technician T. McKibben at trial on February 25, 2005
               Transcript, p. 289-291. The actual amount was only 300 grams, less than 1% of
               the quantity alleged. (See Sentencing Hearing, Nov. 24, 2003).
         19
               Drug policy analyst Peter Reuter has described the routine inflation of quantities
               in his most often cited paper “The (Continuing) Vitality of Mythical Numbers”
               Public Interest 75:135-139 (1989). Dr. Reuter, one of the six co-authors of the
               2019 RAND report (Defendant’s Motion, Ex. 4), was for this and other rigorous
               observations awarded the 2019 Stockholm Prize in Criminology (Id.).
         20
               See obituary of Augustus Owsley Stanley, “Heads Bowed in Grateful Memory”
               New York Times March 11, 2011; see also wikipedia.org for Owsley Stanley,
               noting 2 years served for 500 grams (reported in LA Times - Capital Times, April
               11, 1973 as “much of LSD in world,” and Oakland Tribune, Dec. 22, 1967
               “biggest LSD arrest in history,” and see United States v. Owsley Stanley, Court
               No. 42328 (N.D. Cal. Nov. 7, 1973)(sentenced to 3 years); same United States v.
               Nicholas Sand and Timothy Scully, No. CR-73-1306-SC (N.D. Cal. 1974), with
               Sand serving 6 years and Scully 2 years; see also Santa Rosa, California Press
               Democrat (Dec. 3, 1977) regarding William Weeks “billions of doses” (five years
               served); see also United States v. Denis Lee Kelly, CR-77-61-1 (D. Oregon,
               September 16, 1981), reducing a sentence of two years imposed on Denis Kelly
               on January 5, 1981 (the clearlight organization).

                                               29
      Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 30 of 37




defendants recently granted compassionate release. In United States v. DuBoc, 98-

CR-00046-RH (N.D. Florida), regarding a “massive international organization that

distributed hashish and marijuana,” the defendant was subject to a “$5,000,000

fine” and a “$100,000,000 forfeiture judgment.” (Id., Government’s Response,

Doc. 468, p. 3). Though able to self-care, the Defendant in DuBoc was granted

release by Judge Hinkle (noting the defendant “committed serious offenses, but he

did so long ago [he is not a danger to the community]”). (Id., Order). Notable, the

Government in DuBoc made the same arguments as here, and cited the same cases

(DuBoc, Id., Government Response, Doc. 468, p. 21). The Court disagreed. In

contrast, Mr. Pickard had no fine or forfeiture judgment; the Court declared him

indigent.

      In Millan (Id.), the Defendant was 57-years-of age, had not medical

conditions, and was described by the Court as head of the “Bluethunder” heroin

trafficking organization, a Continuing Criminal Enterprise, with “26

codefendants” including the “Acting Boss of the Bonano Crime Family.” Millan

was granted a sentence reduction to time served for “exceptional rehabilitative

achievements” and “extraordinary and compelling letters of support.” (Id.).

      By contrast, Mr. Pickard was not a Career Offender or involved in a CCE,

and his rehabilitative achievements are no less than exceptional. His letters of

                                         30
      Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 31 of 37




support describing the RAND efforts and personal efforts, are compelling. His

only codefendant, Clyde Apperson, was recently released. (See Doc. 851).

“The Most Up-To-Date Picture” - History and Characteristics of the
Defendant Now.

      As in United States v. Walker, 1:11-CR-00270, 2019 WL 5268752 (N.D.

Ohio, Oct. 17, 2019) (citing defendant’s “meaningful use of time”), “The Court

should consider post offense developments under §3553(a) in order to take into

account the (1) most up to date picture of Defendant’s history and characteristics.

See U.S.S.G. §1B1.13, Application Note 3.” The Government here focuses on

events 20 years ago, and “fails to consider that the present plea for compassionate

release is based on conditions that have changed completely” in the 20 years since

the offense (United States v. Andre Williams, 3:04-CR-00095-MCR, 2020 U.S.

Dist. LEXIS 63824 (N.D. Florida, April 1, 2020).

      The Government does not dispute any of the §3553(a) factors and

rehabilitative efforts in Defendant’s Motion (Motion, p. 31-40), further

characterizing Defendant’s fentanyl and RAND work as “praiseworthy.” It does

not dispute his “extensive education efforts” at the BOP level, his exemplary

conduct while in prison, his work as a law librarian, his public interviews by

groups of students, his tutoring GED and literacy, his public speaking, and his



                                         31
      Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 32 of 37




years of work with Richard Shelron, Regents Professor Emeritus of English and

Creative Writing at the University of Arizona.

      The Government does not contest his thousands of hours of copy editing

and proofreading of full-length academic manuscripts, or his acknowledgments for

contributions not only in the RAND book, but in other prominent publications

including Mark Kleiman’s “When Brute Force Fails - How to Have Less Crime

and Less Punishment” (Princeton University Press, 2009); Jonathan Caulkins’s

“Drugs and Drug Policy - What Everyone Should Know” (Oxford University

Press, 2011); Bev Westhoff’s “Fentanyl Incorporated” (Grove Atlantic, 2019); and

his editing in Dennis McDougal’s history of the musician/poet Bob Dylan (“Dylan

- the Biography” Turner, New York, 2015). (Defendant’s Motion, p. 33-34).

      In this Reply, it may be noted that Mr. Pickard also has been acknowledged

for contributions to other Oxford publications, the first and second editions of the

lending work on States’ Regulatory Health and Enforcement issues with cannibis

(B. Kilmer et al. “Marijuana Legalization - What Everyone Should Know” Oxford

University Press, 2015 and 2018 editions (Ex. 3, Ex. 4) (fn 21). Further, he has

been acknowledged for editing in several non-academic works, including the


      21
             “We received many useful comments on this volume and other assistance from
             friends and colleagues, including...a federal prisoner who prefers not to be
             named.”

                                            32
      Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 33 of 37




Vietnam fiction of Dennis McDougal (“The Candlestick Maker” Rosebud Press,

2011); and Donna Frees’s “American Psychic - A Spiritual Journal from the

Heartland” (Post Hill Press, 2018). As a courtesy to a dying friend, Mr. Pickard

edited the personal Vietnam memoir of Agent Orange victim and Bronze Star

winner Mike Shimek (“Conscious from a Canopy” Amazon, 2013).

      Mr. Pickard’s rehabilitative efforts are creative and mixed. The Warden of

CCA Leavenworth stated:

      “Mr. Pickard has displayed what seems to be a sincere desire to spend his
      time in custody productively. He has worked as a Law Librarian for three
      years and has served on Inmate Panels when high school and college groups
      tour the facility. Mr. Pickard maintains a positive, respectful and helpful
      attitude when dealing with staff personnel as well as other inmates. He has
      a clear disciplinary record and is not considered a management problem at
      our facility.” (Ex. 5).

      His other activities are diverse, e.g.:

      (1)   While a Law Librarian, Mr. Pickard applied to and was accepted to

            the LLB program at the University of London (Ex. 6) (fn 22);

      (2)   He proposed establishing in federal prisons inmate readers to support

            “Recordings for the Blind and Dyslexic” (RFB) in Princeton, N.J.

            (See Letter to BOP Director, Ex. 7);


      22
            The External Programme at the University of London was established in 1858.
            The LLB is the American JD. Mr. Pickard could not afford tuition, being
            indigent.

                                          33
Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 34 of 37




(3)   At USP Victorville, he gathered twenty-five inmate volunteers, and

      was Inmate Coordinator in establishing a nascent recordings for the

      blind program (see flyers and letters, Ex. 8);

(4)   He was Inmate Coordinator for Toastmasters (Ex. 9);

(5)   He assisted Electronic Frontier Foundation (EFF.org) in analyzing

      large data sets of FOIA records (see Ex. 10, letter of David Sobel,

      Lead Attorney of EFF in Washington, D.C.);

(6)   Other than fentanyl, he suggested to DEA that the novel drug “PT-

      141" be temporarily scheduled in Schedule I of the Controlled

      Substances Act (see letter from Michele Leonhardt, Deputy

      Administrator, noting as yet “no indication of abuse in humans” (Ex.

      11) (PT-141 was withdrawn from Phase 2 FDA trials months later);

(7)   Through interaction with DOJ Office of Information and Privacy, he

      demonstrated that NADDIS Records were included under the

      Freedom of Information and Privacy Act, and prepared a monograph

      on NADDIS for courts, researchers and attorneys (Ex. 12);

(8)   As noted, he applied the work of RAND game theorist Thomas

      Schelling to prisons, in an effort to reduce alcohol and gang-mediated

      violence, for the Yale Law Journal prison writing project (Ex. 1). Its

                                  34
       Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 35 of 37




            application at United States Prison Tucson reduced alcoholism and

            violence to a “low equilibrium” (Id.).

      The Government does not dispute “other” efforts cited in Defendant’s

Petition (Defendant’s Motion, Ex. 1, p. 6-7, pgrs. 38-42) including “Since 2015 [at

the outset of the fentanyl epidemic] Mr. Pickard has been the only federal inmate

registered as a volunteer on the Peer Review Board of the Department of Justice,

Bureau of Justice Assistance, Office of Justice Programs (DOJ, BJA/OJP).” (Id. at

pgr. 39).

      The Government further does not contest the letters from Ben Sessa, M.D.,

Julie Holland, M.D., and Carlo Rovelli, Ph.D.

      Mr. Pickard has a loving family waiting for him. (Defendant’s Motion, Doc.

849, Ex. 14). He poses no risk of recidivism (Ex. 13). The Government does not

consider him any threat to the community. Thus, “in combination with” Mr.

Pickard’s advanced age and his 20 years of incarceration, other considerations

include his significant and continuing contributions to criminal justice and drug

policy, his societal contributions, his acknowledgments in many publications, his

exemplary behavior while imprisoned, his age-related and progressive medical

conditions, and his strong community ties and letters of support. Hence, this

request for compassionate release is respectfully submitted.

                                        35
      Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 36 of 37




      WHEREFORE, the Defendant respectfully requests this Court reduce his

sentence to time served and modify the terms of supervised release as this Court

deems appropriate.

                                       Respectfully submitted,


                                       s/Wendie C. Miller
                                       Wendie C. Miller, #21781
                                       1540 N. Broadway St. Suite 201
                                       Wichita KS 67214
                                       316.500.6767
                                       Wendie.miller1974@yahoo.com
                                       Attorney for Pickard

                          CERTIFICATE OF SERVICE
      I, hereby certify that on the 20th day of July, 2020, I electronically filed the
foregoing objection with the Clerk of the United States District Court by using the
CM/ECF system which will send a notice of electronic filing to interested parties of
record.

                                       s/Wendie C. Miller
                                       Wendie C. Miller, #21781




                                         36
      Case 5:00-cr-40104-JTM Document 860 Filed 07/20/20 Page 37 of 37




                                 EXHIBIT LIST

Exhibit 1: Schelling’s Rule

Exhibit 2: Purdue Letter

Exhibit 3: Oxford book, 1st edition, acknowledgments

Exhibit 4: Oxford book, 2nd edition, acknowledgments

Exhibit 5: Warden letter, CCA Leavenworth

Exhibit 6: University London Acceptance

Exhibit 7: Letter to BOP Director regarding Recording for Blind

Exhibit 8: Flyer and letters on Recording for Blind

Exhibit 9: Toastmasters Letter

Exhibit 10: Electronic Frontier Foundation Letter

Exhibit 11: Letter from Deputy Administrator, DEA

Exhibit 12: NADDIS monograph

Exhibit 13: BOP Recidivism Risk Low

Exhibit 14: Memorandum from Warden
